     Case 1:18-cr-00086-NONE-SKO Document 37 Filed 01/15/20 Page 1 of 6

 1    ANTHONY P. CAPOZZI, CSBN: 068525
      LAW OFFICES OF ANTHONY P. CAPOZZI
 2    1233 W. SHAW AVE., SUITE 102
      FRESNO, CALIFORNIA 93711
 3    PHONE: (559) 221-0200
      FAX: (559) 221-7997
 4    EMAIL: Anthony@capozzilawoffices.com
      www.capozzilawoffices.com
 5
 6    ATTORNEY FOR Defendant,
      SAWTANTRA CHOPRA
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10                                                 ******

11    UNITED STATES OF AMERICA,                            Case No.: 1:18-CR-00086-LJO-SKO
12                   Plaintiff,
13           v.                                            MEMORANDUM REGARDING 18 U.S.C.
                                                           § 4241(d)
14
15    SAWTANTRA CHOPRA,                                    Date: January 21, 2020
                                                           Time: 8:30 a.m.
16                   Defendant.                            Courtroom: 4
17    TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
             ATTORNEY:
18
19           Defendant, Sawtantra Kumar Chopra, by and through his counsels of record, Michael
20    Chaney and Anthony P. Capozzi, hereby submit this memorandum regarding Mr. Chopra’s
21    competency and appropriate placement.
22
23                                       BRIEF INTRODUCTION
24           Reports from two psychiatrists have been submitted to the court. Both conclude that
25    defendant Chopra is not presently competent to stand trial. In a recent email to the court and
26    counsel, AUSA Vincenza Rabenn correctly stated that, “both parties have agreed that at this
27    time, the defendant is not competent to stand trial.” Thus, the sole dispute between the parties is
28    how best to fulfill the mandate of 18 U.S.C. § 4241 (d). Should the defendant, without


                                                        1
                                     MEMORANDUM REGARDING 18 U.S.C. § 4241(d)
                                        CASE NO.: 1:18-CR-00086-LJO-SKO
     Case 1:18-cr-00086-NONE-SKO Document 37 Filed 01/15/20 Page 2 of 6

 1    reflection, and in mechanical fashion, simply be committed to the custody of the Attorney
 2    General as the prosecution requests, even though the prosecution’s handpicked expert states
 3    that to do so would be highly counter-productive? Or should the defendant be evaluated and
 4    cared for in a manner that increases the possibility of his return to competency. A more detailed
 5    discussion of this issue is presented below.
 6
 7                                        FACTUAL OVERVIEW
 8           Sawtantra Kumar Chopra is charged by Indictment with Distributing and Dispensing a
 9    Controlled Substance in violation of 18 U.S.C. § 841(a)(1) and 841(b)(1)(c).
10           At the request of the defense, Dr. Chopra was given a Forensic Psychiatric Evaluation
11    by Howard B. Terrell, M.D. on July 5, 2019. Dr. Terrell issued a written report finding Dr.
12    Chopra is suffering from early onset dementia and is not mentally competent to stand trial.
13           Dr. Terrell detailed the multiple medical problems from which Dr. Chopra is suffering,
14    separate and apart from his symptoms of dementia. Dr. Terrell had grave concerns that Dr.
15    Chopra would not have access to adequate medical, neurological and psychiatric care within
16    the Federal Bureau of Prisons.
17           Because of the early onset dementia concern, Dr. Terrell filed a confidential morbidity
18    report with the Stanislaus County Department of Public Health pursuant to Title 17 of the
19    California Code of Regulations. (HBT Rpt. pages 20-21).
20           On October 4, 2019, Dr. Terrell filed a supplemental report based on information
21    received from Lorenzo Aguilar, M.D., Dr. Chopra’s neurologist. Dr. Aguilar had diagnosed
22    “rapidly progressive dementia accompanied by … increasing clumsiness, gait abnormality,
23    sudden jerking body movements, as well as … increasing depression, anxiety, vision
24    problems, and occasional stiffness in his arm and leg.”
25           Dr. Terrell found it extremely likely that Dr. Chopra is suffering from dementia, with a
26    poor prognosis for recovery.
27           A.A. Howsepian, M.D., Ph.D. a licensed psychiatrist, was hired as an expert by the
28    government. He examined Dr. Chopra on December 13, 2019, and issued a 40-page report on



                                                        2
                                     MEMORANDUM REGARDING 18 U.S.C. § 4241(d)
                                        CASE NO.: 1:18-CR-00086-LJO-SKO
     Case 1:18-cr-00086-NONE-SKO Document 37 Filed 01/15/20 Page 3 of 6

 1    January 10, 2020. Dr. Howsepian also found Dr. Chopra mentally incompetent albeit for
 2    reasons other than those cited by Dr. Terrell.
 3           On page two of his supplemental report, under the “Forensic Opinion” heading, Dr.
 4    Howsepian stated that Dr. Chopra is not presently mentally competent to stand trial due to,
 5    inter alia, a dissociative disorder resulting in pseudodementia. (AAH Rpt. page 2)
 6           Moreover, on pages 39 and 40 of his report, Dr. Howsepian concludes:
 7                   I seriously doubt, therefore, that Dr. Chopra will improve to an
                     adequate degree with any treatment (whether psychotherapeutic
 8                   or psychopharmacological) in a manner that he would be restored
 9                   to competency to stand trial, unless he were hopeful that such a
                     trial would relieve the senses of threat that he faces. Rather,
10                   significant improvement — in fact resolution of his symptoms —
                     will likely come only by a psychologically satisfactory resolution
11                   of his legal case or with genuine hope that such resolution is a
                     likely eventuality for him. No psychiatric medications will treat
12
                     this condition at its root. His anxiety and depression can, of
13                   course, be partially treated, as they have been with anti-anxiety
                     and antidepressant medications, but no psychiatric medication
14                   will resolve his memory deficits and, again, as has already been
                     the case, some of these medications have problematic side effects
15                   of their own (including hallucinations, worsening of possible
16                   underlying OSAH, and worsening confusion). Psychotherapy
                     (including, in Dr. Chopra’s specific case, hypnotherapy) itself
17                   also would not be predicted to help resolve Dr. Chopra’s
                     condition. For Dr. Chopra, to be incarcerated — to be separated
18                   from his family whom he so loves and depends upon, while
19                   remaining in the psychological and physical condition he is in,
                     suffering, as he is, from multiple chronic medical illnesses, and
20                   having to languish in a correctional facility — is emotionally
                     intolerable for him in the extreme, so much so, that Dr. Chopra
21                   has, involuntarily, generated a series of genuine, disabling, and
                     perplexing cognitive symptoms, in conjunction with emotional
22
                     and behavioral impairments, that constitute an unconscious,
23                   unintentionally generated psychological strategy, a way of
                     potentially escaping the intolerable, emotionally overwhelming
24                   situation in which he might find himself, if incarcerated. As he
                     said to me, he would prefer to die than to be incarcerated. If, on
25                   the other hand, Dr. Chopra's exposure to incarceration were to be
26                   minimized, or avoided altogether- or if he at least had the hope
                     that this would be so - his symptoms are highly likely to resolve.
27    ///
28    ///


                                                       3
                                    MEMORANDUM REGARDING 18 U.S.C. § 4241(d)
                                       CASE NO.: 1:18-CR-00086-LJO-SKO
     Case 1:18-cr-00086-NONE-SKO Document 37 Filed 01/15/20 Page 4 of 6

 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2           Title 18 United States Code section 4241(d) states in pertinent part:
 3                   The Attorney General shall hospitalize the defendant for
                     treatment in a suitable facility –
 4                          (1) for such a reasonable period of time, not to exceed
 5                          four months, as is necessary to determine whether there is
                            a substantial probability that in the foreseeable future he
 6                          will attain the capacity to permit the proceedings to go
                            forward.
 7
 8           Title 18 United States Code section 4241(a)(2) defines “suitable facility” as a facility

 9    that is suitable to provide care or treatment given the nature of the offense and the

10    characteristics of the defendant.

11           Title 18 United States Code section 4247(i) Authority and Responsibility of the

12    Attorney General.

13                   The Attorney General –
                     (a) may contract with a state, a political subdivision, a locality, or
14                       a private agency for the confinement, hospitalization, care, or
                         treatment of, or the provision of services to, a person
15
                         committed to his custody pursuant to this chapter;
16                   (b) may apply for the civil commitment pursuant to state law, or a
                         pursuant committed to his custody pursuant to sections 4243,
17                       4246 or 4248;
                     (c) shall before placing a person in a facility pursuant to the
18                       provisions of sections 4241, 4243, 4244, 4245, 4246 or 4248,
19                       consider the suitability of the facility’s rehabilitation progress
                         in meeting the needs of the person.
20
21                                              ARGUMENT
22           In United States v. Sherman, 722 F. Supp. 504 (No. Dt. Ill. 1959) the defendant was
23    found incompetent. The court thought it had no choice but to follow 18 U.S.C. § 4241(d) and
24    ordered the defendant to the custody of the Attorney General. However, section 4241(d)
25    becomes ambiguous when it states “[t]he Attorney General shall hospitalize the defendant
26    for treatment in a suitable facility” not to exceed four months.
27           Hospitalize did not necessarily mean, “to place in a hospital as a patient.” Id. at 505.
28    Testimony had been presented indicating that in some cases, institutionalizing a defendant may



                                                        4
                                     MEMORANDUM REGARDING 18 U.S.C. § 4241(d)
                                        CASE NO.: 1:18-CR-00086-LJO-SKO
     Case 1:18-cr-00086-NONE-SKO Document 37 Filed 01/15/20 Page 5 of 6

 1    lead to permanent harm. Id. at 506.
 2           The court cited 4241(d), which mentions “treatment in a suitable facility.” Section
 3    4247(a)(2) defines “suitable facility” as a facility that is suitable to provide care or treatment
 4    given the nature of the offense and the characteristics of the defendant. Section 4247(i)(c)
 5    requires the Attorney General, “before placing a person in a facility pursuant to … section 4241
 6    to consider the suitability of the facility’s rehabilitation progress in meeting the needs of the
 7    person.” ibid.
 8           The court stated that Congress’ repeated emphasis on suitable facilities in these
 9    provisions indicates that it did not intend the Attorney General automatically to put mentally
10    incompetent defendants into a hospital upon a judicial finding of incompetency. Rather,
11    Congress intended that the Attorney General be mindful of the specific needs of each particular
12    defendant in pursuit of maximizing the likelihood of a return to competency to stand trial. ibid.
13           In United States v. Strong 489 F.3d 1055 (9th Cir. 2007), the defendant was found
14    incompetent to stand trial and the District Court committed him to the custody of the Attorney
15    General for treatment and restoration pursuant to 18 U.S.C. § 4241(d). The defendant appealed,
16    claiming that this process required mandatory confinement without giving the District Court an
17    opportunity to assess a defendant’s individualized circumstances. The court ultimately upheld
18    the process, but while awaiting transfer to Butner, North Carolina medical facility, the court
19    permitted the defendant to remain at a local inpatient treatment facility.
20           The court indicated that section 4241(d) limits a criminal defendant’s initial
21    commitment for incompetence to a period of no more than four months. Id. at 1062. The statute
22    also provides a flexible mechanism through which the defendant could gain early release –
23    namely, through regaining competency prior to the conclusion of the four month period, or
24    through an appropriate medical determination that there is no “substantial probability” that the
25    defendant could be restored to competency in the “foreseeable future.” Id. at 1062.
26           The court noted, however, that the overarching purpose of commitment under section
27    4241(d) is to enable medical professionals to accurately determine whether a criminal
28    defendant is restorable to mental competency. Id. at 1062.



                                                        5
                                     MEMORANDUM REGARDING 18 U.S.C. § 4241(d)
                                        CASE NO.: 1:18-CR-00086-LJO-SKO
     Case 1:18-cr-00086-NONE-SKO Document 37 Filed 01/15/20 Page 6 of 6

 1           In this regard, it should be noted that Dr. Howsepian was emphatic in stating that such a
 2    commitment in the instant case would be markedly counter-productive.
 3                     For Dr. Chopra, to be incarcerated — to be separated from his
                       family whom he so loves and depends upon, while remaining in
 4                     the psychological and physical condition he is in, suffering, as he
 5                     is, from multiple chronic medical illnesses, and having to
                       languish in a correctional facility — is emotionally intolerable for
 6                     him in the extreme….If, on the other hand, Dr. Chopra's exposure
                       to incarceration were to be minimized, or avoided altogether- or
 7                     if he at least had the hope that this would be so - his symptoms
                       are highly likely to resolve. (AAH Rpt. pages 39-40)
 8
 9           Thus, clearly, it is Dr. Howsepian’s opinion that simply putting Dr. Chopra in the

10    custody of the Attorney General would defeat the stated goal of 18 U.S.C. § 4241(d), and all

11    but guarantee that his condition would worsen.

12           In accordance with Dr. Howsepian’s conclusions, and factoring in Dr. Chopra’s myriad

13    medical problems, it appears that there is no “substantial probability” that he could be restored

14    to competency in the foreseeable future within the meaning of 18 U.S.C. § 4241. Thus, it is

15    respectfully requested that the court so find.

16           In the alternative, and in the spirit of 18 U.S.C. § 4241, the court might consider placing

17    Dr. Chopra in the constructive custody of the Attorney General and, as in the Sherman case

18    (722 F. Supp. 504 (No. Dt. Ill. 1959)), consider permitting Dr. Chopra’s current treatment

19    regimen to continue. After all, no group of doctors knows the defendant, his illnesses, his

20    medication needs, and his prognoses better than those who have been treating him on an

21    ongoing basis.

22
23    DATED:      January 15, 2020                       By: /s/Anthony P. Capozzi
                                                             ANTHONY P. CAPOZZI
24                                                           Attorney for Defendant SAWTANTRA
25                                                           CHOPRA

26
27    DATED:      January 15, 2020                       By: /s/Michael D. Chaney
                                                             MICHAEL D. CHANEY
28
                                                             Attorney for Defendant SAWTANTRA
                                                             CHOPRA

                                                         6
                                      MEMORANDUM REGARDING 18 U.S.C. § 4241(d)
                                         CASE NO.: 1:18-CR-00086-LJO-SKO
